EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this post-effective registration statement on Form S-1/A, as amended, of our report, which includes an explanatory paragraph related to the Company's ability to continue as a going concern, dated April 11, 2008, on our audits of the consolidated financial statements of Timeshare Holdings, Inc., and to the reference to our Firm under the caption “Experts” in the registration statement. June 20, 2008 By: /s/Chisholm Bierwolf & Nilson LLC Chisholm Bierwolf & Nilson, LLC
